DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on February 3, 2022 has been entered.
Status of the Claims
	Claims 1-10 were originally filed April 25, 2018.
	The amendment to the claims received March 13, 2019 amended claims 1 and 2.
	Please note: Support for the new limitation of “ranging between nine and forty-four amino acids” can be found in paragraph 83 defining “portion” as four amino acids in length to full length minus one and SEQ ID NOs: 28 and 38 (44mers). Support for the new limitation of SEQ ID NO: 115 can be found as a fragment/portion of SEQ ID NO: 16. Applicant is advised that caution should be utilized in making amendments so that new matter is not introduced.
	The amendment to the claims received June 25, 2020 amended claims 1 and 2.
	The amendment to the claims received November 12, 2020 amended claim 1.
	The amendment to the claims received August 26, 2021 amended claims 1-10 and added new claims 11-23.
	The amendment received February 3, 2022 amended claims 1, 4, 6-9, 11, 12, 17-19, and 21-23 and canceled claims 5 and 13-16.
	Claims 1-4, 6-12, and 17-23 are currently pending.
	Claims 1-4, 8, 11, 12, and 17-23 are currently under consideration.
Election/Restrictions
	Due to the claim amendments received March 13, 2019, the restriction requirement is withdrawn regarding sequences that share a common core structure of GFLSKSL (SEQ ID NO: 115). Please note: since SEQ ID NO: 115 is currently canceled from the claims, a future restriction requirement may be necessary.

Applicant elected, without traverse, SEQ ID NO: 17, N-terminal acetylation, lipid, C-terminal conjugate, and Gly-Tris-tripalmitate as the species in the reply filed on March 13, 2019. Claims 6, 7, 9, and 10 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to nonelected species, there being no allowable generic or linking claim. 
Please note: SEQ ID NO: 17 was not found in the prior art. Therefore, the search was extended to additional sequences.
Priority
The present application is a CON of 13/941,445 filed July 12, 2013 (now U.S. Patent 9,981,004) which is a CON of 13/501,992 filed April 13, 2012 (now U.S. Patent 8,513,185) which is a 371 (National Stage) of PCT/US10/52566 filed October 13, 2010 which claims the benefit of 61/251,283 filed October 13, 2009.
Sequence Interpretation
	The Office interprets claims comprising SEQ ID NOs: in the following manner: “comprising a sequence of SEQ ID NO: 1” requires only a 2mer of SEQ ID NO: 1, “comprising the sequence of SEQ ID NO: 1” requires the full-length sequence with 100% identity to SEQ ID NO: 1 with any N-/C-terminal additions or any 5’/3’ additions, “consisting of SEQ ID NO: 1” requires the full-length sequence with 100% identity to SEQ ID NO: 1 and the same length as SEQ ID NO: 1, and “selected from the group consisting of SEQ ID NOs: 1, 2, and 3” requires the full-length sequence with 100% identity to SEQ ID NOs: 1, 2, or 3 and the same length as SEQ ID NOs: 1, 2, or 3. 
Withdrawn Objections
	The objection to claim 11 regarding “amino acid spaced” of line 3 should read “amino acid is spaced” is withdrawn in view of the claim amendment received February 3, 2022.  

	The objection to claim 12 regarding “amino acid spaced” of line 3 should read “amino acid is spaced” is withdrawn in view of the claim amendment received February 3, 2022.  
Withdrawn Rejections
The rejection of claims 1, 3-5, 8, 11-18, and 20-23 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention regarding defining C, D, and F is withdrawn in view of the amendment received February 3, 2022. 

The rejection of claims 1, 3-5, 8, 11-18, and 20-23 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention regarding “derived from” is withdrawn in view of the amendment received February 3, 2022. 
The rejection of claim 22 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention regarding the length limit of polylysine is withdrawn in view of the amendment received February 3, 2022. 

The rejection of claim 23 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention regarding the length limit of polyarginine is withdrawn in view of the amendment received February 3, 2022. One of skill in the art would not be able to determine the scope of the presently claimed peptides. It is unclear how a single arginine is a “polyarginine”.

	The rejection of claim 11 under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends is withdrawn in view of the amendment received February 3, 2022.  

	The rejection of claim 12 under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends is withdrawn in view of the amendment received February 3, 2022.  
The rejection of claim 15 under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends is withdrawn in view of the cancellation of the claim in the amendment received February 3, 2022.  

The rejection of claim 17 under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends is withdrawn in view of the amendment received February 3, 2022.  

The rejection of claim 18 under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends is withdrawn in view of the amendment received February 3, 2022.  
 
The rejection of claims 1, 15, and 20-22 under pre-AIA  35 U.S.C. 102(b) as being anticipated by Florence et al., 2000, Oral uptake and translocation of a polylysine dendrimer with a lipid surface, Journal of Controlled Release, 65: 253-259 is withdrawn in view of the amendment received February 3, 2022.

The rejection of claims 1, 15, and 20-23 under pre-AIA  35 U.S.C. 102(b) as being anticipated by Mitchell et al., 2000, polyarginine enters cells more efficiently than other polycationic homopolymers, J Peptide Res, 56: 318-325 is withdrawn in view of the amendment received February 3, 2022.

The rejection of claims 1, 15, and 20 under pre-AIA  35 U.S.C. 102(b) as being anticipated by Mohanty et al., 2004, Membrane protein expression and production: effects of polyhistidine tag length and position, Protein Expression and Purification, 33: 311-325 is withdrawn in view of the amendment received February 3, 2022.
Maintained and/or Modified* Rejections
*wherein the modification is due to amendment
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 3, 4, 8, 11, 12, and 17-23 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. This is a new matter rejection. First and foremost, applicant’s representative is respectfully reminded that it is their responsibility to specifically point out support in the originally filed specification for any amendments. When referring to formulas in the originally filed specification, each and every variable residue must be defined exactly as stated in the originally filed specification. Alternatively, the variable residue must be defined more narrowly (e.g. one or more specifically disclosed species). In the present amendment, the variables of formula A-B-C-D-E-F-G-H and R1 conjugate, R2 conjugate, and a protease protecting group are more broadly defined than in the originally filed specification. 
A in present independent claim 1 is defined as “a positively charged amino acid” (i.e. Lys, Arg, or His) while A is defined in the originally filed specification as either (1) “absent, Ser, Thr, or a peptide consisting of 1 to 6 hydrophobic uncharged D- or L-amino acids, or a peptide consisting of 1 to 6 hydrophobic uncharged D- or L-amino acids surrounding a positively charged D- or L-amino acid which is spaced 6 amino acids from E” (emphasis added) or (2) “selected from the group comprising Ser, Leu, Val, Ala, Arg, and Lys”. It is also respectfully noted that having two different definitions for the same variable residue calls to question what actually reads on the present variable residue. This is particularly relevant since the definitions are conflicting. See pages 35 and 36 of the originally filed specification. Another related formula is found at page 37.
B in present independent claim 1 is defined as “a positively charged amino acid” (i.e. Lys, Arg, or His) while B is defined in the originally filed specification as either (1) “a peptide consisting of 1 to 2 non-hydrophobic uncharged D- or L-amino acids, including D- or L-cysteine or a D- or L-cysteine homologue, or a peptide consisting of 1 to 2 non-hydrophobic uncharged D- or L-amino acids, including D- or L-cysteine or a D- or L-cysteine homologue surrounding a positively charged D- or L-amino acid which is spaced 3 amino acids from E” (emphasis added) or (2) “selected from the group comprising Gln, Ser, Gly, Cys, and Arg”. It is also respectfully noted that having two different definitions for the same variable residue calls to question what actually reads on the present variable residue. This is particularly relevant since the definitions are conflicting. Furthermore, the including D- or L-cysteine or a D- or L-cysteine homologue language apparently implies that cysteine or a cysteine homologue must be one of the amino acids. See pages 35 and 36 of the originally filed specification. Another related formula is found at page 37.
 G in present independent claim 1 is defined as “a positively charged amino acid” (i.e. Lys, Arg, or His) and G is defined in the originally filed specification as either (1) “a peptide consisting of 1 to 3 hydrophobic uncharged D- or L-amino acids, or a peptide consisting of 1 to 3 hydrophobic uncharged D- or L-amino acids surrounding a positively charged D- or L-amino acid which is spaced 3 amino acids from E” (emphasis added) or (2) “selected from the group comprising Leu, Val, and Phe”. It is also respectfully noted that having two different definitions for the same variable residue calls to question what actually reads on the present variable residue. This is particularly relevant since the definitions are conflicting. See pages 35 and 36 of the originally filed specification. Another related formula is found at page 37.
H in present independent claim 1 is defined as “a positively charged amino acid” (i.e. Lys, Arg, or His) and H is defined in the originally filed specification as either (1) “absent, Ser, Thr, or a peptide consisting of 1 to 6 hydrophobic uncharged D- or L-amino acids, or a peptide consisting of 1 to 6 hydrophobic uncharged D- or L-amino acids surrounding a positively charged D- or L-amino acid which is spaced 6 amino acids from E” (emphasis added) or (2) “selected from the group comprising Ile, Ser, Leu, Val, Phe, and Ala”. It is also respectfully noted that having two different definitions for the same variable residue calls to question what actually reads on the present variable residue. This is particularly relevant since the definitions are conflicting. See pages 35 and 36 of the originally filed specification. Another related formula is found at page 37.
A protease protecting group is defined in the specification as a D amino acid (see paragraph 156; i.e. more narrow than “a protease protecting group”).
R1 conjugate in present independent claim 1 is defined as “either absent or conjugated to said protease protecting group at the N-terminus of said variant TREM-1 transmembrane peptide” while R1 is defined in the originally filed specification as “absent (i.e., for example, -H) or 1-amino-glucose succinate, 2-aminododecanoate, or myristoylate” (i.e. more narrow than “R1 conjugate”). See pages 35 and 36 of the originally filed specification. Another related formula is found at page 37.
 R2 conjugate in present independent claim 1 is defined as “either absent or conjugated to said protease protecting group at the C-terminus of said variant TREM-1 transmembrane peptide” while R2 is defined in the originally filed specification as “absent (i.e., for example, -H) or Gly-Tris-monopalmitate, -dipalmitate and -tripalmitate” (i.e. more narrow than “R2 conjugate”). See pages 35 and 36 of the originally filed specification. Another related formula is found at page 37.
Regarding claims 11, 12, 17, and 18, it is respectfully noted that the “further comprising” language is considered new matter – see the definitions from the specification for A, B, G, and H above. The further comprising language is new matter because the limitations of independent claim 1 for each of A, B, G, and H are required which are new matter. 
It is also respectfully noted that claims 11, 12, 17, and 18 contain new matter since the claim limitations do not define the individual variable residues exactly or more narrowly than defined in the originally filed specification. For claim 11, the surrounding and consisting of language is not present. For claim 12, the surrounding, consisting, and cysteine language is not present. For claims 17 and 18, the surrounding and consisting language is not present. 
Regarding present claim 21, the originally filed specification only refers to polylysine or polyarginine and not to a single lysine or arginine (see paragraph 158).
Regarding present claims 22 and 23, a specific length limit for arginine (i.e. 1-4) or lysine (i.e. 1-4) was not found in the originally filed specification.
Arguments and Response
Applicants’ arguments directed to the rejection under 35 USC 112(a) or 112 first paragraph (new matter), for claims 1, 3, 4, 8, 11, 12, and 17-23 were considered but are not persuasive for the following reasons.
	Applicants contend that A, B, G, and H may comprise a positively charged amino acid. Applicants refer to case law for written description.
	Applicants’ arguments are not convincing since the definitions of A, B, G, and H in the originally filed specification are more narrow regarding the positively charged amino acid. For A, the originally filed specification defines A as a peptide consisting of 1 to 6 hydrophobic uncharged D- or L-amino acids surrounding a positively charged D- or L-amino acid which is spaced 6 amino acids from E (i.e. additional amino acids are required to be surrounding the positively charged amino acid) or that A can be Arg or Lys (i.e. not His alone). For B, the originally filed specification defines B as a peptide consisting of 1 to 2 non-hydrophobic uncharged D- or L-amino acids, including D- or L-cysteine or a D- or L-cysteine homologue surrounding a positively charged D- or L-amino acid which is spaced 3 amino acids from E (i.e. additional amino acids are required to be surrounding the positively charged amino acid) or that B can be Arg (i.e. not Lys or His alone). G is defined in the originally filed specification as a peptide consisting of 1 to 3 hydrophobic uncharged D- or L-amino acids surrounding a positively charged D- or L-amino acid which is spaced 3 amino acids from E (i.e. additional amino acids are required to be surrounding the positively charged amino acid). H is defined in the originally filed specification as a peptide consisting of 1 to 6 hydrophobic uncharged D- or L-amino acids surrounding a positively charged D- or L-amino acid which is spaced 6 amino acids from E (i.e. additional amino acids are required to be surrounding the positively charged amino acid). 
	The case law for written description is immaterial to the above rejection since the rejection is a new matter rejection. 
Applicant neglected to address the new matter rejection regarding a specific length limit for arginine (i.e. 1-4) or lysine (i.e. 1-4).

Claims 1, 3, 4, 8, 11, 12, 17, 18, and 20-23 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. This is a written description rejection.
	With regard to the written description requirement, the attention of the Applicant is directed to The Court of Appeals for the Federal Circuit which held that a “written description of an invention involving a chemical genus, like a description of a chemical species, ‘requires a precise definition, such as by structure, formula [or] chemical name,’ of the claimed subject matter sufficient to distinguish it from other materials.”  University of California v. Eli Lilly and Co., 43 USPQ2d 1398, 1405 (1997), quoting Fiers v. Revel, 25 USPQ2d 1601, 1606 (Fed. Cir. 1993) (bracketed material in original) [The claims at issue in University of California v. Eli Lilly defined the invention by function of the claimed DNA (encoding insulin)] (the case is referred to herein as “Lilly”). 
Additionally, it is noted that written description is legally distinct from enablement: “Although the two concepts are entwined, they are distinct and each is evaluated under separate legal criteria. The written description requirement, a question of fact, ensures that the inventor conveys to others that he or she had possession of the claimed invention; whereas, the enablement requirement, a question of law, ensures that the inventor conveys to others how to make and use the claimed invention.” See 1242 OG 169 (January 30, 2001) citing University of California v. Eli Lilly & Co.	 
Although directed to DNA compounds, this Eli Lilly holding would be deemed to be applicable to any compound or a generic of compounds; which requires a representative sample of compounds and/or a showing of sufficient identifying characteristics; to demonstrate possession of the compound or generic(s). In this regard, applicant is further referred to University of California v. Eli Lilly & Co., 119 F.3d 1559, 43 USPQ2d 1398 (Fed. Cir. 1997);  “Guidelines for Examination of Patent Applications Under the 35 USC 112, first paragraph, ‘Written Description’ Requirement” published in 1242 OG 168-178 (January 30, 2001); and Univ. Of Rochester v G. D. Searle and Co. 249 F. Supp. 2d 216 (W.D.N.Y. 2003) affirmed by the CAFC on February 13, 2004 (03-1304) publication pending.  
Additionally, Lilly sets forth a two part test for written description:
A description of a genus of cDNA’s may be achieved by means of a recitation of:
a representative number of cDNA’s, defined by nucleotide sequence, falling within the scope of the genus OR of a recitation of structural features common to the members of the genus.  
See Regents of the University of California v. Eli Lilly & Co. 119 F.3d 1559 (Fed. Cir. 1997) at 1569. 
Finally, University of California v. Eli Lilly and Co., 43 USPQ2d 1398, 1404, 1405 held that:
...To fulfill the written description requirement, a patent specification must describe an invention and do so in sufficient detail that one skilled in the art can clearly conclude that "the inventor invented the claimed invention."   Lockwood v. American Airlines, Inc., 107 F.3d 1565, 1572, 41 USPQ2d 1961, 1966 (1997); In re Gosteli, 872 F.2d 1008, 1012, 10 USPQ2d 1614, 1618 (Fed. Cir. 1989) (" [T]he description must clearly allow persons of ordinary skill in the art to recognize that [the inventor] invented what is claimed."). Thus, an applicant complies with the written description requirement "by describing the invention, with all its claimed limitations, not that which makes it obvious," and by using "such descriptive means as words, structures, figures, diagrams, formulas, etc., that set forth the claimed invention."   Lockwood, 107 F.3d at 1572, 41 USPQ2d at 1966.  
 
Additionally, Cf. University of Rochester v G.D. Searle & Co., Inc., Monsanto Company, Pharmacia Corporation, and Pfizer Inc., No. 03-1304, 2004 WL 260813 (Fed. Cir., Feb. 13, 2004) held that:
Regardless whether a compound is claimed per se or a method is claimed that entails the use of the compound, the inventor cannot lay claim to that subject matter unless he can provide a description of the compound sufficient to distinguish infringing compounds from non-infringing compounds, or infringing methods from non-infringing methods.
	In the present instance, the specification discloses only limited examples that are not representative of the claimed genus of a “immunotherapeutic peptide comprising i) a variant TREM-1 transmembrane peptide of the general formula of A-B-C-D-E-F-G-H, wherein a) each of said A, B, E, G and H comprise a positively charged amino acid; b) C is 1 or 2 hydrophobic amino acids; and c) each of D and F comprise a non-hydrophobic amino acid; ii) a protease protecting group at the N-terminus or the C-terminus of said variant TREM-1 transmembrane peptides; iii) an R1 conjugate that is either absent or conjugated to said protease protecting group at the N-terminus of said variant TREM-1 transmembrane peptide; and iv) an R2 conjugate is either absent or conjugated to said protease protecting group at the C-terminus of said variant TREM-1 transmembrane peptide”; nor do the claims recite sufficient structural features which are common to members of the genus sufficient to demonstrate possession of the genus. The instant claims define an immunotherapeutic peptide comprising a variant TREM-1 transmembrane peptide as “the general formula of A-B-C-D-E-F-G-H, wherein a) each of said A, B, E, G and H comprise a positively charged amino acid; b) C is 1 or 2 hydrophobic amino acids; and c) each of D and F comprise a non-hydrophobic amino acid”. There is not a correlation with the extremely broad recitation of a variant TREM-1 transmembrane peptide of “the general formula of A-B-C-D-E-F-G-H, wherein a) each of said A, B, E, G and H comprise a positively charged amino acid; b) C is 1 or 2 hydrophobic amino acids; and c) each of D and F comprise a non-hydrophobic amino acid” with the function of an immunotherapeutic peptide comprising a variant TREM-1 transmembrane peptide. The CAFC held that a functional definition is insufficient to adequately describe a product, therefore, an adequate written description not based on a functional definition is necessary.  
The Examiner further notes the present claims stated by Applicant are broader in scope that those that were held to be impermissible in Lilly because, unlike Lilly, Applicants’ claims encompass a vast number of peptides. Here, the Applicant claims an extremely broad peptide being of the general formula of A-B-C-D-E-F-G-H, wherein a) each of said A, B, E, G and H comprise a positively charged amino acid; b) C is 1 or 2 hydrophobic amino acids; and c) each of D and F comprise a non-hydrophobic amino acid; ii) a protease protecting group at the N-terminus or the C-terminus of said variant TREM-1 transmembrane peptides; iii) an R1 conjugate that is either absent or conjugated to said protease protecting group at the N-terminus of said variant TREM-1 transmembrane peptide; and iv) an R2 conjugate is either absent or conjugated to said protease protecting group at the C-terminus of said variant TREM-1 transmembrane peptide. The scope of these claims include a vast number of sequences because A-H are broadly defined and include a vast number of combinations for the variant TREM-1 transmembrane peptide. Therefore, Applicant is using an inadequately described formula to inadequately describe the claimed “immunotherapeutic peptide comprising a variant TREM-1 transmembrane peptide”. Consequently, there is no teaching that would allow a person of skill in the art to determine a priori that the Applicant was in possession of the full scope of the claimed invention at the time of filing because there is no common structural attributes that can link together all of the claimed peptides.
While the general knowledge and level of skill in the art for peptides in general is high, this knowledge and level of skill does not supplement the omitted description because specific, not general, guidance is needed for the immunotherapeutic peptide comprising a variant TREM-1 transmembrane peptide of the general formula A-B-C-D-E-F-G-H, wherein a) each of said A, B, E, G and H comprise a positively charged amino acid; b) C is 1 or 2 hydrophobic amino acids; and c) each of D and F comprise a non-hydrophobic amino acid; ii) a protease protecting group at the N-terminus or the C-terminus of said variant TREM-1 transmembrane peptides; iii) an R1 conjugate that is either absent or conjugated to said protease protecting group at the N-terminus of said variant TREM-1 transmembrane peptide; and iv) an R2 conjugate is either absent or conjugated to said protease protecting group at the C-terminus of said variant TREM-1 transmembrane peptide. Since the disclosure fails to describe the common attributes or characteristics that identify all of the members of the genus or even a substantial portion thereof, and because the genus is vast and highly variant, the limited examples in the specification (please refer to the core structure referred to in Figure 7 of GFLSKSLVF) is insufficient to teach the entire genus.
The specification discloses only a single core structure of GFLSKSLVF with the function of a TREM-1 transmembrane peptide which is not present in the claims. While there are 14 examples in the present specification, the examples are theoretical in nature and do not show a necessary common core structure for a TREM-1 transmembrane peptide. Therefore, the limited examples are not representative of the claimed genus of an “immunotherapeutic peptide comprising a variant TREM-1 transmembrane peptide as derived from the general formula A-B-C-D-E-F-G-H, wherein a) each of said A, B, E, G and H comprise a positively charged amino acid; b) C is 1 or 2 hydrophobic amino acids; and c) each of D and F comprise a non-hydrophobic amino acid; ii) a protease protecting group at the N-terminus or the C-terminus of said variant TREM-1 transmembrane peptides; iii) an R1 conjugate that is either absent or conjugated to said protease protecting group at the N-terminus of said variant TREM-1 transmembrane peptide; and iv) an R2 conjugate is either absent or conjugated to said protease protecting group at the C-terminus of said variant TREM-1 transmembrane peptide; nor do the claims recite sufficient structural feature(s) which is(are) common to members of the genus sufficient to demonstrate possession of the genus. Therefore, the teachings in the specification are general teachings relating without guidance as to the individual components of the product. In addition, there are numerous peptides that could be employed in the invention with little direction or guidance for one of skill in the art to practice the claimed invention. The expedient statements in the specification do not relate to an adequate disclosure or how to make and use the claimed invention. Consequently, one of skill in the art would reasonably conclude that the disclosure fails to provide a representative number of species to adequately describe the vast genus. Thus, Applicant does not appear to be in possession of the claimed genus. 
Arguments and Response
Applicants’ arguments directed to the rejection under 35 USC 112 (a) or 112 first paragraph (written description), for claims 1, 3, 4, 8, 11, 12, 17, 18, and 20-23 were considered but are not persuasive for the following reasons.
	Applicants contend that the addition of the definitions for C, D, and F negate the rejection.
	Applicants’ arguments are not convincing since the definitions of C, D, and F do not significantly alter the vast scope of the present claims. The specification discloses only a single core structure of GFLSKSLVF with the function of a TREM-1 transmembrane peptide which is not present in the claims.
New Rejections
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-3, 11, 12, and 17-23 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. One of skill in the art would not be able to determine the scope of the presently claimed immunotherapeutic peptide. For example, R1 and R2 are not defined. All variable residues must be defined.

Claims 11, 12, 17, and 18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. One of skill in the art would not be able to determine the scope of the presently claimed immunotherapeutic peptide. For example, it is unclear if the 1-6 hydrophobic uncharged amino acids for A, the 1-2 non-hydrophobic uncharged amino acids for B, the 1-3 hydrophobic uncharged amino acids for G, and the 1-6 hydrophobic uncharged amino acids for H include the amino acids for A, B, C, D, E, F, G, or H or not. This is particularly relevant for the recitations of a number of amino acids that are included in the definition, but impossible with the requirement for a specific distance of the positively charged amino acid from E. For example, for A, (HHHHHHPHHHHHH)BCDEFGH (i.e. wherein H is hydrophobic uncharged amino acid and P is positive) the spacing of the positively charged amino acid is at least 10 amino acids (i.e. depending on the length limits for B, C, and D) instead of 6 amino acids from E as required by the claim. Thus, is the number of amino acids controlling or the spacing from E controlling? If both are required, it is unclear why length limits which are impossible are included in the claims.

Claim 2 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. One of skill in the art would not be able to determine the scope of the presently claimed immunotherapeutic peptide. For example, the “definitions” for the completely variable sequence of SEQ ID NO: 15 are vague and indefinite. The inclusion of “but not limited to” suggests that SEQ ID NO: 15 may read on any peptide sequence. Thus, the metes and bounds of SEQ ID NO: 15 are not clearly defined.
Maintained Rejections and/or Modified Rejections
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

	Claim 2 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Present claim 2 is dependent on present independent claim 1. The sequences of present claim 2 do not appear to read on the formula of A-B-C-D-E-F-G-H. Thus, present claim 2 fails to further limit present claim 1. Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements. See SEQ ID NO: 2 (G/C/absent)(K/R/absent)(K/R/absent)GFLSKSLVRV(K/R/absent)(K/R/absent); SEQ ID NO: 4 VILLAGGFLSKSLVFSVLFA; and SEQ ID NO: 17 KKILLAGGFLSKSLVRSVLFAKR. 
	For SEQ ID NOs: 2 and 17: A = K, B = K, C = GF or IL, and D is not a non-hydrophobic amino acid (i.e. S, T, C, Y, N, Q, D, E, K, R, or H).
	For SEQ ID NO: 4, there is only a single positively charged amino acid instead of the five required by the present claims. 
	SEQ ID NO: 3 only has 1-4 positively charged amino acids.
	SEQ ID NOs: 16, 18-23, 27, 31, 48-50, 52, 70, and 110 do not read on independent claim 1 because only a single positively charged amino acid is present.
	SEQ ID NOs: 24, 25, 36, and 69 only have four positively charged amino acids.
	SEQ ID NOs: 26, 29, 30, 32, 37, 51, and 66-68 only have two positively charged amino acids.
	SEQ ID NOs: 28 and 53 only have 2-4 positively charged amino acids.
	SEQ ID NOs: 33-35 do not read on the formula of independent claims 1 because of D (i.e. similar to SEQ ID NOs: 2 and 17 above).
	SEQ ID NO: 38 does not read on, at least, A.
	SEQ ID NO: 71 has 4-6 positively charged amino acids but does not read on dependent claims 11, 12, etc.
	Therefore, NONE of the sequences in dependent claim 2 read on independent claim 1.
Arguments and Response
Applicants’ arguments directed to the rejection under 35 USC 112(d) or 112 fourth paragraph (failure to further limit), for claim 2 were considered but are not persuasive for the following reasons.
	Applicants contend that separating out A-B-C-D-E-F-G-H negates the rejection.
	Applicants’ arguments are not convincing since the all of the sequences of present claim 2 do not read on the formula of A-B-C-D-E-F-G-H. For example, SEQ ID NO: 2 (G/C/absent)(K/R/absent)(K/R/absent)GFLSKSLVRV(K/R/absent)(K/R/absent); SEQ ID NO: 4 VILLAGGFLSKSLVFSVLFA; and SEQ ID NO: 17 KKILLAGGFLSKSLVRSVLFAKR do not read on the formula of A-B-C-D-E-F-G-H (see a)-c) for the definitions of A-H).
	For SEQ ID NOs: 2 and 17: A = K, B = K, C = GF or IL, and D is not a non-hydrophobic amino acid (i.e. S, T, C, Y, N, Q, D, E, K, R, or H).
	For SEQ ID NO: 4, there is only a single positively charged amino acid instead of the five required by the present claims. 
SEQ ID NO: 3 only has 1-4 positively charged amino acids.
	SEQ ID NOs: 16, 18-23, 27, 31, 48-50, 52, 70, and 110 do not read on independent claim 1 because only a single positively charged amino acid is present.
	SEQ ID NOs: 24, 25, 36, and 69 only have four positively charged amino acids.
	SEQ ID NOs: 26, 29, 30, 32, 37, 51, and 66-68 only have two positively charged amino acids.
	SEQ ID NOs: 28 and 53 only have 2-4 positively charged amino acids.
	SEQ ID NOs: 33-35 do not read because of D (i.e. similar to SEQ ID NOs: 2 and 17 above).
	SEQ ID NO: 38 does not read on, at least, A.
	SEQ ID NO: 71 has 4-6 positively charged amino acids but does not read on dependent claims 11, 12, etc.
	Therefore, NONE of the sequences in dependent claim 2 read on independent claim 1.
Claim 19 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Present claim 19 is dependent on present independent claim 1. SEQ ID NO: 17 of present claim 19 does not appear to read on the formula of A-B-C-D-E-F-G-H. Thus, present claim 19 fails to further limit present claim 1. Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Arguments and Response
Applicants’ arguments directed to the rejection under 35 USC 112(d) or 112, fourth paragraph (failure to further limit), for claim 19 were considered but are not persuasive for the following reasons.
	Applicants contend that separating out A-B-C-D-E-F-G-H negates the rejection.
	Applicants’ arguments are not convincing since SEQ ID NO: 17 KKILLAGGFLSKSLVRSVLFAKR does not read on the formula of A-B-C-D-E-F-G-H (see a)-c) for the definitions of A-H).
	A = K
	B = K
	C = GF or IL
	D is not a non-hydrophobic amino acid (i.e. S, T, C, Y, N, Q, D, E, K, R, or H)
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.
	Claims 1-4, 8, 11, 12, and 17-23 are rejected under 35 U.S.C. 101 because the claimed invention is directed to TREM-1 fragments without significantly more. The claims recite SEQ ID NO: 4 which is a fragment of naturally occurring TREM-1 (for an example – see result 2 below). This judicial exception is not integrated into a practical application because the present claims are drawn to a product. The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the addition of protecting groups including acetylation and amidation; addition of sugars or lipids; and/or addition of polylysine or polyarginine are all well-understood, routine, and conventional in the art for prolonging half-life, stability, cell internalization, etc.
RESULT 2
TREM1_HUMAN
ID   TREM1_HUMAN             Reviewed;         234 AA.
AC   Q9NP99; B4DWG2; K7EJW1; Q53FL8; Q5T2C9; Q86YU1;
DT   19-JUL-2004, integrated into UniProtKB/Swiss-Prot.
DT   01-OCT-2000, sequence version 1.
DT   16-OCT-2019, entry version 162.
DE   RecName: Full=Triggering receptor expressed on myeloid cells 1;
DE            Short=TREM-1;
DE   AltName: Full=Triggering receptor expressed on monocytes 1;
DE   AltName: CD_antigen=CD354;
DE   Flags: Precursor;
GN   Name=TREM1;
OS   Homo sapiens (Human).
OC   Eukaryota; Metazoa; Chordata; Craniata; Vertebrata; Euteleostomi;
OC   Mammalia; Eutheria; Euarchontoglires; Primates; Haplorrhini;
OC   Catarrhini; Hominidae; Homo.
OX   NCBI_TaxID=9606;
RN   [1]
RP   NUCLEOTIDE SEQUENCE [MRNA] (ISOFORM 1), FUNCTION, INDUCTION, TISSUE
RP   SPECIFICITY, GLYCOSYLATION, AND INTERACTION WITH TYROBP/DAP12.
RC   TISSUE=Monocyte, and Neutrophil;
RX   PubMed=10799849; DOI=10.4049/jimmunol.164.10.4991;
RA   Bouchon A., Dietrich J., Colonna M.;
RT   "Inflammatory responses can be triggered by TREM-1, a novel receptor
RT   expressed on neutrophils and monocytes.";
RL   J. Immunol. 164:4991-4995(2000).
RN   [2]
RP   NUCLEOTIDE SEQUENCE [MRNA] (ISOFORMS 1 AND 2), AND TISSUE SPECIFICITY.
RX   PubMed=11922939; DOI=10.1016/s0161-5890(02)00004-4;
RA   Gingras M.-C., Lapillonne H., Margolin J.F.;
RT   "TREM-1, MDL-1, and DAP12 expression is associated with a mature stage
RT   of myeloid development.";
RL   Mol. Immunol. 38:817-824(2002).
RN   [3]
RP   NUCLEOTIDE SEQUENCE [MRNA] (ISOFORM 2).
RA   Begum N.A., Seya T.;
RT   "Identification of a soluble form of TREM1 (sTREM1) from dendritic
RT   cells.";
RL   Submitted (JAN-2002) to the EMBL/GenBank/DDBJ databases.
RN   [4]
RP   NUCLEOTIDE SEQUENCE [LARGE SCALE MRNA] (ISOFORM 2).
RC   TISSUE=Synovium;
RX   PubMed=14702039; DOI=10.1038/ng1285;
RA   Ota T., Suzuki Y., Nishikawa T., Otsuki T., Sugiyama T., Irie R.,
RA   Wakamatsu A., Hayashi K., Sato H., Nagai K., Kimura K., Makita H.,
RA   Sekine M., Obayashi M., Nishi T., Shibahara T., Tanaka T., Ishii S.,
RA   Yamamoto J., Saito K., Kawai Y., Isono Y., Nakamura Y., Nagahari K.,
RA   Murakami K., Yasuda T., Iwayanagi T., Wagatsuma M., Shiratori A.,
RA   Sudo H., Hosoiri T., Kaku Y., Kodaira H., Kondo H., Sugawara M.,
RA   Takahashi M., Kanda K., Yokoi T., Furuya T., Kikkawa E., Omura Y.,
RA   Abe K., Kamihara K., Katsuta N., Sato K., Tanikawa M., Yamazaki M.,
RA   Ninomiya K., Ishibashi T., Yamashita H., Murakawa K., Fujimori K.,
RA   Tanai H., Kimata M., Watanabe M., Hiraoka S., Chiba Y., Ishida S.,
RA   Ono Y., Takiguchi S., Watanabe S., Yosida M., Hotuta T., Kusano J.,
RA   Kanehori K., Takahashi-Fujii A., Hara H., Tanase T.-O., Nomura Y.,
RA   Togiya S., Komai F., Hara R., Takeuchi K., Arita M., Imose N.,
RA   Musashino K., Yuuki H., Oshima A., Sasaki N., Aotsuka S.,
RA   Yoshikawa Y., Matsunawa H., Ichihara T., Shiohata N., Sano S.,
RA   Moriya S., Momiyama H., Satoh N., Takami S., Terashima Y., Suzuki O.,
RA   Nakagawa S., Senoh A., Mizoguchi H., Goto Y., Shimizu F., Wakebe H.,
RA   Hishigaki H., Watanabe T., Sugiyama A., Takemoto M., Kawakami B.,
RA   Yamazaki M., Watanabe K., Kumagai A., Itakura S., Fukuzumi Y.,
RA   Fujimori Y., Komiyama M., Tashiro H., Tanigami A., Fujiwara T.,
RA   Ono T., Yamada K., Fujii Y., Ozaki K., Hirao M., Ohmori Y.,
RA   Kawabata A., Hikiji T., Kobatake N., Inagaki H., Ikema Y., Okamoto S.,
RA   Okitani R., Kawakami T., Noguchi S., Itoh T., Shigeta K., Senba T.,
RA   Matsumura K., Nakajima Y., Mizuno T., Morinaga M., Sasaki M.,
RA   Togashi T., Oyama M., Hata H., Watanabe M., Komatsu T.,
RA   Mizushima-Sugano J., Satoh T., Shirai Y., Takahashi Y., Nakagawa K.,
RA   Okumura K., Nagase T., Nomura N., Kikuchi H., Masuho Y., Yamashita R.,
RA   Nakai K., Yada T., Nakamura Y., Ohara O., Isogai T., Sugano S.;
RT   "Complete sequencing and characterization of 21,243 full-length human
RT   cDNAs.";
RL   Nat. Genet. 36:40-45(2004).
RN   [5]
RP   NUCLEOTIDE SEQUENCE [LARGE SCALE GENOMIC DNA].
RX   PubMed=14574404; DOI=10.1038/nature02055;
RA   Mungall A.J., Palmer S.A., Sims S.K., Edwards C.A., Ashurst J.L.,
RA   Wilming L., Jones M.C., Horton R., Hunt S.E., Scott C.E.,
RA   Gilbert J.G.R., Clamp M.E., Bethel G., Milne S., Ainscough R.,
RA   Almeida J.P., Ambrose K.D., Andrews T.D., Ashwell R.I.S.,
RA   Babbage A.K., Bagguley C.L., Bailey J., Banerjee R., Barker D.J.,
RA   Barlow K.F., Bates K., Beare D.M., Beasley H., Beasley O., Bird C.P.,
RA   Blakey S.E., Bray-Allen S., Brook J., Brown A.J., Brown J.Y.,
RA   Burford D.C., Burrill W., Burton J., Carder C., Carter N.P.,
RA   Chapman J.C., Clark S.Y., Clark G., Clee C.M., Clegg S., Cobley V.,
RA   Collier R.E., Collins J.E., Colman L.K., Corby N.R., Coville G.J.,
RA   Culley K.M., Dhami P., Davies J., Dunn M., Earthrowl M.E.,
RA   Ellington A.E., Evans K.A., Faulkner L., Francis M.D., Frankish A.,
RA   Frankland J., French L., Garner P., Garnett J., Ghori M.J.,
RA   Gilby L.M., Gillson C.J., Glithero R.J., Grafham D.V., Grant M.,
RA   Gribble S., Griffiths C., Griffiths M.N.D., Hall R., Halls K.S.,
RA   Hammond S., Harley J.L., Hart E.A., Heath P.D., Heathcott R.,
RA   Holmes S.J., Howden P.J., Howe K.L., Howell G.R., Huckle E.,
RA   Humphray S.J., Humphries M.D., Hunt A.R., Johnson C.M., Joy A.A.,
RA   Kay M., Keenan S.J., Kimberley A.M., King A., Laird G.K., Langford C.,
RA   Lawlor S., Leongamornlert D.A., Leversha M., Lloyd C.R., Lloyd D.M.,
RA   Loveland J.E., Lovell J., Martin S., Mashreghi-Mohammadi M.,
RA   Maslen G.L., Matthews L., McCann O.T., McLaren S.J., McLay K.,
RA   McMurray A., Moore M.J.F., Mullikin J.C., Niblett D., Nickerson T.,
RA   Novik K.L., Oliver K., Overton-Larty E.K., Parker A., Patel R.,
RA   Pearce A.V., Peck A.I., Phillimore B.J.C.T., Phillips S., Plumb R.W.,
RA   Porter K.M., Ramsey Y., Ranby S.A., Rice C.M., Ross M.T., Searle S.M.,
RA   Sehra H.K., Sheridan E., Skuce C.D., Smith S., Smith M., Spraggon L.,
RA   Squares S.L., Steward C.A., Sycamore N., Tamlyn-Hall G., Tester J.,
RA   Theaker A.J., Thomas D.W., Thorpe A., Tracey A., Tromans A., Tubby B.,
RA   Wall M., Wallis J.M., West A.P., White S.S., Whitehead S.L.,
RA   Whittaker H., Wild A., Willey D.J., Wilmer T.E., Wood J.M., Wray P.W.,
RA   Wyatt J.C., Young L., Younger R.M., Bentley D.R., Coulson A.,
RA   Durbin R.M., Hubbard T., Sulston J.E., Dunham I., Rogers J., Beck S.;
RT   "The DNA sequence and analysis of human chromosome 6.";
RL   Nature 425:805-811(2003).
RN   [6]
RP   NUCLEOTIDE SEQUENCE [LARGE SCALE MRNA] (ISOFORM 1).
RC   TISSUE=Lung;
RX   PubMed=15489334; DOI=10.1101/gr.2596504;
RG   The MGC Project Team;
RT   "The status, quality, and expansion of the NIH full-length cDNA
RT   project: the Mammalian Gene Collection (MGC).";
RL   Genome Res. 14:2121-2127(2004).
RN   [7]
RP   NUCLEOTIDE SEQUENCE [LARGE SCALE MRNA] OF 1-200, AND VARIANT SER-25.
RC   TISSUE=Synovial cell;
RA   Suzuki Y., Sugano S., Totoki Y., Toyoda A., Takeda T., Sakaki Y.,
RA   Tanaka A., Yokoyama S.;
RL   Submitted (APR-2005) to the EMBL/GenBank/DDBJ databases.
RN   [8]
RP   FUNCTION.
RX   PubMed=11323674; DOI=10.1038/35074114;
RA   Bouchon A., Facchetti F., Weigand M.A., Colonna M.;
RT   "TREM-1 amplifies inflammation and is a crucial mediator of septic
RT   shock.";
RL   Nature 410:1103-1107(2001).
RN   [9]
RP   X-RAY CRYSTALLOGRAPHY (2.6 ANGSTROMS) OF 17-134, AND DISULFIDE BOND.
RX   PubMed=14656437; DOI=10.1016/j.str.2003.11.001;
RA   Radaev S., Kattah M., Rostro B., Colonna M., Sun P.D.;
RT   "Crystal structure of the human myeloid cell activating receptor TREM-
RT   1.";
RL   Structure 11:1527-1535(2003).
RN   [10]
RP   X-RAY CRYSTALLOGRAPHY (1.47 ANGSTROMS) OF 21-139, SUBUNIT, AND
RP   DISULFIDE BOND.
RX   PubMed=15351648; DOI=10.1016/j.jmb.2004.07.089;
RA   Kelker M.S., Foss T.R., Peti W., Teyton L., Kelly J.W., Wuethrich K.,
RA   Wilson I.A.;
RT   "Crystal structure of human triggering receptor expressed on myeloid
RT   cells 1 (TREM-1) at 1.47 A.";
RL   J. Mol. Biol. 342:1237-1248(2004).
RN   [11]
RP   VARIANT [LARGE SCALE ANALYSIS] SER-97.
RX   PubMed=16959974; DOI=10.1126/science.1133427;
RA   Sjoeblom T., Jones S., Wood L.D., Parsons D.W., Lin J., Barber T.D.,
RA   Mandelker D., Leary R.J., Ptak J., Silliman N., Szabo S.,
RA   Buckhaults P., Farrell C., Meeh P., Markowitz S.D., Willis J.,
RA   Dawson D., Willson J.K.V., Gazdar A.F., Hartigan J., Wu L., Liu C.,
RA   Parmigiani G., Park B.H., Bachman K.E., Papadopoulos N.,
RA   Vogelstein B., Kinzler K.W., Velculescu V.E.;
RT   "The consensus coding sequences of human breast and colorectal
RT   cancers.";
RL   Science 314:268-274(2006).
CC   -!- FUNCTION: Stimulates neutrophil and monocyte-mediated inflammatory
CC       responses. Triggers release of pro-inflammatory chemokines and
CC       cytokines, as well as increased surface expression of cell
CC       activation markers. Amplifier of inflammatory responses that are
CC       triggered by bacterial and fungal infections and is a crucial
CC       mediator of septic shock. {ECO:0000269|PubMed:10799849,
CC       ECO:0000269|PubMed:11323674}.
CC   -!- SUBUNIT: Interacts with TYROBP/DAP12.
CC       {ECO:0000269|PubMed:10799849, ECO:0000269|PubMed:15351648}.
CC   -!- SUBCELLULAR LOCATION: Isoform 1: Cell membrane {ECO:0000305};
CC       Single-pass type I membrane protein {ECO:0000305}.
CC   -!- SUBCELLULAR LOCATION: Isoform 2: Secreted {ECO:0000305}.
CC   -!- ALTERNATIVE PRODUCTS:
CC       Event=Alternative splicing; Named isoforms=3;
CC       Name=1;
CC         IsoId=Q9NP99-1; Sequence=Displayed;
CC       Name=2; Synonyms=TREM-1sv, sTREM1;
CC         IsoId=Q9NP99-2; Sequence=VSP_010790, VSP_010791;
CC       Name=3;
CC         IsoId=Q9NP99-3; Sequence=VSP_053939;
CC   -!- TISSUE SPECIFICITY: Highly expressed in adult liver, lung and
CC       spleen than in corresponding fetal tissue. Also expressed in the
CC       lymph node, placenta, spinal cord and heart tissues. Expression is
CC       more elevated in peripheral blood leukocytes than in the bone
CC       marrow and in normal cells than malignant cells. Expressed at low
CC       levels in the early development of the hematopoietic system and in
CC       the promonocytic stage and at high levels in mature monocytes.
CC       Strongly expressed in acute inflammatory lesions caused by
CC       bacteria and fungi. Isoform 2 was detected in the lung, liver and
CC       mature monocytes. {ECO:0000269|PubMed:10799849,
CC       ECO:0000269|PubMed:11922939}.
CC   -!- INDUCTION: Up-regulated by bacteria, fungi and bacterial
CC       lipopolysaccharides (LPS). {ECO:0000269|PubMed:10799849}.
CC   -!- PTM: Glycosylated. {ECO:0000269|PubMed:10799849}.
DR   EMBL; AF196329; AAF71694.1; -; mRNA.
DR   EMBL; AF287008; AAF90197.1; -; mRNA.
DR   EMBL; AY074783; AAL74018.1; -; mRNA.
DR   EMBL; AK301519; BAG63024.1; -; mRNA.
DR   EMBL; AL391903; -; NOT_ANNOTATED_CDS; Genomic_DNA.
DR   EMBL; BC017773; AAH17773.1; -; mRNA.

  Query Match             100.0%;  Score 91;  DB 2;  Length 234;
  Best Local Similarity   100.0%;  
  Matches   20;  Conservative    0;  Mismatches    0;  Indels    0;  Gaps    0;

Qy          1 VILLAGGFLSKSLVFSVLFA 20
              ||||||||||||||||||||
Db   207 VILLAGGFLSKSLVFSVLFA 226
Arguments and Response
Applicants’ arguments directed to the rejection under 35 USC 101 as being directed to a judicial exception for claims 1-4, 8, 11, 12, and 17-23 were considered but are not persuasive for the following reasons.
	Applicants contend that the combination of a TREM-1 transmembrane peptide with protease protecting groups and lipid/sugar conjugates is not found in nature. Applicants requested case law. Applicants contend that the “hand of man” was utilized.
	Applicants’ arguments are not convincing since the claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the addition of protecting groups including acetylation and amidation; addition of sugars or lipids; and/or addition of polylysine or polyarginine are all well-understood, routine, and conventional in the art for prolonging half-life, stability, cell internalization, etc. The “hand of man” does not transform the TREM-1 transmembrane peptide into something that is different from the naturally occurring fragment. See Ass’n for Molecular Pathology v. Myriad Genetics, Inc., 569 U.S. 576, 589-91, 106 USPQ2d 1972, 1978-79 (2013) and University of Utah Research Foundation v. Ambry Genetics Corp., 774 F.3d 755, 761, 113 USPQ2d 1241, 1244 (Fed. Cir. 2014). A synthetic, artificial, or non-naturally occurring product such as a cloned organism or a human-made hybrid plant is not automatically eligible because it was created by human ingenuity or intervention. See, e.g., In re Roslin Institute (Edinburgh), 750 F.3d 1333, 1337, 110 USPQ2d 1668, 1671-72 (Fed. Cir. 2014) (cloned sheep); cf. J.E.M. Ag Supply, Inc. v. Pioneer Hi-Bred Int’l, Inc., 534 U.S. 130-132, 60 USPQ2d 1868-69 (2001) (hybrid plant). Instead, the key to the eligibility of all non-naturally occurring products is whether they possess markedly different characteristics from any naturally occurring counterpart.
	An inventive concept "cannot be furnished by the unpatentable law of nature (or natural phenomenon or abstract idea) itself." Genetic Techs. v. Merial LLC, 818 F.3d 1369, 1376, 118 USPQ2d 1541, 1546 (Fed. Cir. 2016). See also Alice Corp., 573 U.S. at 21-18, 110 USPQ2d at 1981 (citing Mayo, 566 U.S. at 78, 101 USPQ2d at 1968 (after determining that a claim is directed to a judicial exception, "we then ask, ‘[w]hat else is there in the claims before us?"). Simply appending well-understood, routine, conventional activities previously known to the industry, specified at a high level of generality, to the judicial exception, e.g., a claim to an abstract idea requiring no more than a generic computer to perform generic computer functions that are well-understood, routine and conventional activities previously known to the industry, as discussed in Alice Corp., 573 U.S. at 225, 110 USPQ2d at 1984. Using well-known standard laboratory techniques to detect enzyme levels in a bodily sample such as blood or plasma is not considered an improvement, Cleveland Clinic Foundation v. True Health Diagnostics, LLC, 859 F.3d 1352, 1355, 1362, 123 USPQ2d 1081, 1082-83, 1088 (Fed. Cir. 2017). Utilizing generalizations of “protease protecting group”, “R1”, or “R2” will not provide patentability. See MPEP § 2106.05(c). 
The courts have recognized the following laboratory techniques as well-understood, routine, conventional activity in the life science arts when they are claimed in a merely generic manner (e.g., at a high level of generality) or as insignificant extra-solution activity:
i. Determining the level of a biomarker in blood by any means, Mayo, 566 U.S. at 79, 101 USPQ2d at 1968; Cleveland Clinic Foundation v. True Health Diagnostics, LLC, 859 F.3d 1352, 1362, 123 USPQ2d 1081, 1088 (Fed. Cir. 2017);
ii. Using polymerase chain reaction to amplify and detect DNA, Genetic Techs. v. Merial LLC, 818 F.3d 1369, 1376, 118 USPQ2d 1541, 1546 (Fed. Cir. 2016); Ariosa Diagnostics, Inc. v. Sequenom, Inc., 788 F.3d 1371, 1377, 115 USPQ2d 1152, 1157 (Fed. Cir. 2015);
iii. Detecting DNA or enzymes in a sample, Sequenom, 788 F.3d at 1377-78, 115 USPQ2d at 1157); Cleveland Clinic Foundation 859 F.3d at 1362, 123 USPQ2d at 1088 (Fed. Cir. 2017);
iv. Immunizing a patient against a disease, Classen Immunotherapies, Inc. v. Biogen IDEC, 659 F.3d 1057, 1063, 100 USPQ2d 1492, 1497 (Fed. Cir. 2011);
v. Analyzing DNA to provide sequence information or detect allelic variants, Genetic Techs., 818 F.3d at 1377; 118 USPQ2d at 1546;
vi. Freezing and thawing cells, Rapid Litig. Mgmt. 827 F.3d at 1051, 119 USPQ2d at 1375;
vii. Amplifying and sequencing nucleic acid sequences, University of Utah Research Foundation v. Ambry Genetics, 774 F.3d 755, 764, 113 USPQ2d 1241, 1247 (Fed. Cir. 2014); and
viii. Hybridizing a gene probe, Ambry Genetics, 774 F.3d at 764, 113 USPQ2d at 1247. 

	The TREM-1 transmembrane peptide does not have a markedly different characteristic from a naturally occurring TREM-1 transmembrane peptide. 
New Rejection
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.

Claims 1, 3, 4, 8, 11, 12, 17, 18, and 20-23 are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Sigalov WO 2008/076275 published June 26, 2008.
For present claims 1, 3, 4, 8, 11, 12, 17, 18, and 20-23, Sigalov teaches peptides comprising L or D amino acids; N- and/or C-terminal sugars including 1-amino-glucose succinate or lipids including 2-aminododecanoate, myristoylate, Gly-Tris-monopalmitate, Gly-Tris-dipalmitate, or Gly-Tris-tripalmitate; acetylation; amidation; N- or C-terminal lysine(s); and/or N- or C-terminal arginine(s) of formulas including X1X2X3X4X5YARALLYGLRAVGYX6X7X8 (SEQ ID NO: 2) which read on the formula of present independent claim 1 wherein X1 is part of A or absent, X2 = A, X3 = B, X4 and X5 are absent, Y is part of B, A = C, R = D, ALLYGL is part of D or E, R = E, AVG is part of E or F, Y = F, X6 = G, and X7 = H (please refer to the entire specification particularly the abstract; pages 2, 4-7, 15, 32).
Therefore, the teachings of Sigalov anticipate the presently claimed immunotherapeutic peptide.
Maintained Rejections
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.

Claims 1, 2, and 20 are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Mariani et al. U.S. Patent Application Publication 2006/0183125 published August 17, 2006.
For present claims 1, 2, and 20, Mariani et al. teach SEQ ID NO: 8 (i.e. 29mer) which has 100% identity to present SEQ ID NO: 4 (see residues 7-26) (please refer to the entire specification particularly the abstract; paragraphs 10-14, 16-18, 20-31, 34-42, 44-49, 51, 53-67, 70-77, 80-82, 84-89, 91, 92, 110, 199; Figure 15; SEQ ID NO: 8). Mariani et al. also teach derivatization by known protecting/blocking groups including amidation and acetylation and the addition of sugars (please refer to the entire specification particularly paragraph 81 and 199).
Therefore, the presently claimed peptide is anticipated by the teachings of Mariani et al.
Arguments and Response
Applicants’ arguments directed to the rejection under 35 USC 102 (b) as being anticipated by Mariani et al. for claims 1, 2, and 20 were considered but are not persuasive for the following reasons.
	Applicants contend that SEQ ID NO: 8 only has a single positively charged amino acid while present independent claim 1 requires five positively charged amino acids.
	Applicants’ arguments are not convincing since the teachings of Mariani et al. anticipate the immunotherapeutic peptide of the instant claims. SEQ ID NO: 4 is specifically claimed in dependent claim 2 and SEQ ID NO: 4 only has a single positively charged amino acid. See the 35 USC 112(d) or 112 fourth paragraph (failure to further limit) rejection for claim 2 above.

Claims 1, 2, and 20 are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Colonna et al. U.S. Patent Application Publication 2003/0165875 published September 4, 2003.
For present claims 1, 2, and 20, Colonna et al. teach SEQ ID NO: 10 (i.e. 29mer) which has 100% identity to present SEQ ID NO: 4 (see residues 7-26) (please refer to the entire specification particularly the abstract; paragraphs 2, 8-13, 26, 41, 43-45, 98-104, 106, 111-114, 122, 123, 149, 150, 158, 159, 199; SEQ ID NO: 10). Colonna et al. also teach derivatization by known protecting/blocking groups including amidation and acetylation (please refer to the entire specification particularly paragraph 123).
Therefore, the presently claimed peptide is anticipated by Colonna et al.
Arguments and Response
Applicants’ arguments directed to the rejection under 35 USC 102 (b) as being anticipated by Colonna et al. for claims 1, 2, and 20 were considered but are not persuasive for the following reasons.
	Applicants contend that SEQ ID NO: 10 only has a single positively charged amino acid while present independent claim 1 requires five positively charged amino acids.
	Applicants’ arguments are not convincing since the teachings of Colonna et al. anticipate the immunotherapeutic peptide of the instant claims. SEQ ID NO: 4 is specifically claimed in dependent claim 2 and SEQ ID NO: 4 only has a single positively charged amino acid. See the 35 USC 112(d) or 112 fourth paragraph (failure to further limit) rejection for claim 2 above.
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1, 2, and 20-23 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Mariani et al. U.S. Patent Application Publication 2006/0183125 published August 17, 2006 and Lundberg et al., 2003, Cell Surface Adherence and Endocytosis of Protein Transduction Domains, Molecular Therapy, 8(1): 143-150.
For present claims 1, 2, and 20, Mariani et al. teach SEQ ID NO: 8 (i.e. 29mer) which has 100% identity to present SEQ ID NO: 4 (see residues 7-26) (please refer to the entire specification particularly the abstract; paragraphs 10-14, 16-18, 20-31, 34-42, 44-49, 51, 53-67, 70-77, 80-82, 84-89, 91, 92, 110, 199; Figure 15; SEQ ID NO: 8). Mariani et al. also teach derivatization by known protecting/blocking groups including amidation and acetylation and the addition of sugars (please refer to the entire specification particularly paragraph 81 and 199).
However, Mariani et al. does not specifically teach polylysine or polyarginine.
For present claims 20-23, Lundberg et al. teach conjugation of polypeptides to polyarginine and polylysine for internalization (please refer to the entire reference particularly the abstract; Figures 1-4).
The claims would have been obvious because a particular known technique (i.e. utilizing polyarginine or polylysine to deliver peptides into cells, making fusion polypeptides) was recognized as part of the ordinary capabilities of one skilled in the art. See KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (U.S. 2007).
Arguments and Response
Applicants’ arguments directed to the rejection under 35 USC 103 as being unpatentable over Mariani et al. and Lundberg et al. for claims 1, 2, and 20-23 were considered but are not persuasive for the following reasons.
	Applicants contend that SEQ ID NO: 8 only has a single positively charged amino acid while present independent claim 1 requires five positively charged amino acids.
	Applicants’ arguments are not convincing since the teachings of Mariani et al. and Lundberg et al. render the immunotherapeutic peptide of the instant claims prima facie obvious. 
	SEQ ID NO: 4 is specifically claimed in dependent claim 2 and SEQ ID NO: 4 only has a single positively charged amino acid. See the 35 USC 112(d) or 112 fourth paragraph (failure to further limit) rejection for claim 2 above.

Claims 1, 2, and 20-23 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Colonna et al. U.S. Patent Application Publication 2003/0165875 published September 4, 2003 and Lundberg et al., 2003, Cell Surface Adherence and Endocytosis of Protein Transduction Domains, Molecular Therapy, 8(1): 143-150.
For present claims 1 and 2, Colonna et al. teach SEQ ID NO: 10 (i.e. 29mer) which has 100% identity to present SEQ ID NOs: 4 and 115 (see residues 7-26 and 13-19, respectively) (please refer to the entire specification particularly the abstract; paragraphs 2, 8-13, 26, 41, 43-45, 98-104, 106, 111-114, 122, 123, 149, 150, 158, 159, 199; SEQ ID NO: 10). Colonna et al. also teach derivatization by known protecting/blocking groups including amidation and acetylation (please refer to the entire specification particularly paragraph 123).
However, Colonna et al. does not specifically teach polylysine or polyarginine.
For present claims 20-23, Lundberg et al. teach conjugation of polypeptides to polyarginine and polylysine for internalization (please refer to the entire reference particularly the abstract; Figures 1-4).
The claims would have been obvious because a particular known technique (i.e. utilizing polyarginine or polylysine to deliver peptides into cells, making fusion polypeptides) was recognized as part of the ordinary capabilities of one skilled in the art. See KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (U.S. 2007).

Arguments and Response
Applicants’ arguments directed to the rejection under 35 USC 103 as being unpatentable over Colonna et al. and Lundberg et al. for claims 1, 2, and 20-23 were considered but are not persuasive for the following reasons.
	Applicants contend that SEQ ID NO: 10 only has a single positively charged amino acid while present independent claim 1 requires five positively charged amino acids.
	Applicants’ arguments are not convincing since the teachings of Colonna et al. and Lundberg et al. render the immunotherapeutic peptide of the instant claims prima facie obvious. 
	SEQ ID NO: 4 is specifically claimed in dependent claim 2 and SEQ ID NO: 4 only has a single positively charged amino acid. See the 35 USC 112(d) or 112 fourth paragraph (failure to further limit) rejection for claim 2 above.

Claims 1-4, 8, and 20-23 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Mariani et al. U.S. Patent Application Publication 2006/0183125 published August 17, 2006; Lundberg et al., 2003, Cell Surface Adherence and Endocytosis of Protein Transduction Domains, Molecular Therapy, 8(1): 143-150; Faure et al. U.S. Patent 2006/0246082 published November 2, 2006; and Whittaker U.S. Patent 5,583,198 issued December 10, 1996.
For present claims 1-3 and 20, Mariani et al. teach SEQ ID NO: 8 (i.e. 29mer) which has 100% identity to present SEQ ID NO: 4 (see residues 7-26) (please refer to the entire specification particularly the abstract; paragraphs 10-14, 16-18, 20-31, 34-42, 44-49, 51, 53-67, 70-77, 80-82, 84-89, 91, 92, 110, 199; Figure 15; SEQ ID NO: 8). Mariani et al. also teach derivatization by known protecting/blocking groups including amidation and acetylation and the addition of sugars (please refer to the entire specification particularly paragraph 81 and 199).
However, Mariani et al. do not teach polylysine or polyarginine.
For present claims 20-23, Lundberg et al. teach conjugation of polypeptides to polyarginine and polylysine for internalization (please refer to the entire reference particularly the abstract; Figures 1-4).
Although one of ordinary skill in the art would readily ascertain that acetylation is at the N-terminus and amidation is at the C-terminus, Faure et al. is provided for evidence.
For present claims 1-3, Faure et al. teach TREM-1 with N-terminal acetylation and/or C-terminal amidation (please refer to the entire specification particularly the abstract; paragraphs 1, 4-12, 22, 56).
Mariani et al. does not teach conjugation of Gly-Tris-tripalmitate.
For present claims 2, 4, 5, and 8, Whittaker teaches C-terminal conjugation of peptides with lipids including amino acid-TRIS-fatty acid, TRIS-monopalmitate, TRIS-dipalmitate, TRIS-tripalmitate, and Gly-TRIS-tripalmitate to enhance absorption, provide slow release delivery, enhanced immune response, prolonging half-life, etc. (please refer to the entire specification particularly the abstract; columns 2, 3; Example 13). Whittaker et al. also teach N-terminal protecting groups (please refer to the entire specification particularly column 3).
The claims would have been obvious because a particular known technique (e.g. N-terminal acetylation of peptides, C-terminal amidation of peptides, lipid conjugation including Gly-Tris-tripalmitate of peptides, addition of a cell penetrating peptide for translocation of the peptide into a cell, making fusion polypeptides) was recognized as part of the ordinary capabilities of one skilled in the art. In addition, one of skill in the art would be motivated to alter the peptides with N-terminal acetylation of peptides, C-terminal amidation of peptides, lipid conjugation including Gly-Tris-tripalmitate of peptides, and/or utilizing polylysine or polyarginine in order to increase stability, half-life, internalization of the peptides into cells, etc. See KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (U.S. 2007).
Arguments and Response
Applicants’ arguments directed to the rejection under 35 USC 103 as being unpatentable over Mariani et al.; Lundberg et al.; Faure et al.; and Whittaker for claims 1-4, 8, and 20-23 were considered but are not persuasive for the following reasons.
	Applicants contend that SEQ ID NO: 8 only has a single positively charged amino acid while present independent claim 1 requires five positively charged amino acids.
	Applicants’ arguments are not convincing since the teachings of Mariani et al.; Lundberg et al.; Faure et al.; and Whittaker render the immunotherapeutic peptide of the instant claims prima facie obvious. 
	SEQ ID NO: 4 is specifically claimed in dependent claim 2 and SEQ ID NO: 4 only has a single positively charged amino acid. See the 35 USC 112(d) or 112 fourth paragraph (failure to further limit) rejection for claim 2 above.

Claims 1-4, 8, and 20-23 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Colonna et al. U.S. Patent Application Publication 2003/0165875 published September 4, 2003; Lundberg et al., 2003, Cell Surface Adherence and Endocytosis of Protein Transduction Domains, Molecular Therapy, 8(1): 143-150; Faure et al. U.S. Patent 2006/0246082 published November 2, 2006; and Whittaker U.S. Patent 5,583,198 issued December 10, 1996.
For present claims 1-3 and 20, Colonna et al. teach SEQ ID NO: 10 (i.e. 29mer) which has 100% identity to present SEQ ID NOs: 4 and 115 (see residues 7-26 and 13-19, respectively) (please refer to the entire specification particularly the abstract; paragraphs 2, 8-13, 26, 41, 43-45, 98-104, 106, 111-114, 122, 123, 149, 150, 158, 159, 199; SEQ ID NO: 10). Colonna et al. also teach derivatization by known protecting/blocking groups including amidation and acetylation (please refer to the entire specification particularly paragraph 123).
However, Colonna et al. do not teach polylysine or polyarginine.
For present claims 20-23, Lundberg et al. teach conjugation of polypeptides to polyarginine and polylysine for internalization (please refer to the entire reference particularly the abstract; Figures 1-4).
Although one of ordinary skill in the art would readily ascertain that acetylation is at the N-terminus and amidation is at the C-terminus, Faure et al. is provided for evidence.
For present claims 1-3, Faure et al. teach TREM-1 with N-terminal acetylation and/or C-terminal amidation (please refer to the entire specification particularly the abstract; paragraphs 1, 4-12, 22, 56).
Colonna et al. does not teach conjugation of Gly-Tris-tripalmitate.
For present claims 2, 4, 5, and 8, Whittaker teaches C-terminal conjugation of peptides with lipids including amino acid-TRIS-fatty acid, TRIS-monopalmitate, TRIS-dipalmitate, TRIS-tripalmitate, and Gly-TRIS-tripalmitate to enhance absorption, provide slow release delivery, enhanced immune response, prolonging half-life, etc. (please refer to the entire specification particularly the abstract; columns 2, 3; Example 13). Whittaker et al. also teach N-terminal protecting groups (please refer to the entire specification particularly column 3).
The claims would have been obvious because a particular known technique (e.g. N-terminal acetylation of peptides, C-terminal amidation of peptides, lipid conjugation including Gly-Tris-tripalmitate of peptides, making fusion polypeptides, and/or utilizing polyarginine or polylysine to internalize peptides into cells) was recognized as part of the ordinary capabilities of one skilled in the art. In addition, one of skill in the art would be motivated to alter the peptides with N-terminal acetylation of peptides, C-terminal amidation of peptides, lipid conjugation including Gly-Tris-tripalmitate of peptides, and/or utilizing polylysine or polyarginine in order to increase stability, half-life, allow for translocation into a cell, etc. KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (U.S. 2007).
Arguments and Response
Applicants’ arguments directed to the rejection under 35 USC 103 as being unpatentable over Colonna et al.; Lundberg et al.; Faure et al.; and Whittaker for claims 1-4, 8, and 20-23 were considered but are not persuasive for the following reasons.
	Applicants contend that SEQ ID NO: 10 only has a single positively charged amino acid while present independent claim 1 requires five positively charged amino acids.
	Applicants’ arguments are not convincing since the teachings of Colonna et al.; Lundberg et al.; Faure et al.; and Whittaker render the immunotherapeutic peptide of the instant claims prima facie obvious. 
	SEQ ID NO: 4 is specifically claimed in dependent claim 2 and SEQ ID NO: 4 only has a single positively charged amino acid. See the 35 USC 112(d) or 112 fourth paragraph (failure to further limit) rejection for claim 2 above.
New Rejections
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-4, 8, 11, 12, and 17-23 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-13 of U.S. Patent No. 10,138,276. Although the claims at issue are not identical, they are not patentably distinct from each other because both the presently claimed immunotherapeutic peptide and the composition as claimed in U.S. Patent No. 10,138,276 read on the formula of R1-A-B-C-D-E-F-G-H-R2 wherein R1 and R2 are lipids, Y1 = A, Y2 = B, Y3 (A1A2) = C, Y3 (A3) = D, Y4 = E, Y5 = F, Y6 = G, and Y7 = H.

Claims 1-4, 8, 11, 12, and 17-23 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 12-26 of copending Application No. 16/719,103 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because both the presently claimed immunotherapeutic peptide and the composition as claimed in copending Application No. 16/719,103 (reference application) read on the formula of R1-A-B-C-D-E-F-G-H-R2 wherein R1 and R2 are lipids, Y1 = A, Y2 = B, Y3 (A1 and/or A2) = C, Y3 (A3) = D, Y4 = E, Y5 = F, Y6 = G, and Y7 = H.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Allowable Subject Matter
SEQ ID NOs: 2, 3, 17, 22, 24-38, 51-53, and 69-71 with the same length and 100% identity are free of the prior art.
Conclusion
Due to the myriad of 35 USC 112 issues, a comprehensive search of the prior art was not possible.

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
For SEQ ID NOs: 16, 18-21, 23, 48-50, and 110 – see WO 2002/24940 (page 45).
For SEQ ID NOs: 66-68 – see U.S. Patent Application Publication 2004/0031072 (SEQ ID NO: 250593).

Sakharov et al., 2001, Polylysine as a Vehicle for Extracellular Matrix-Targeted Local Drug Delivery, Providing High Accumulation and Long-Term Retention Within the Vascular Wall, Arterioscler Thromb Vasc Biol, 21: 943-948.
U.S. Patents 8,278,271 and 6,057,294.
Manolios et al., 1997, T-cell antigen receptor transmembrane peptides modulate T-cell function and T-cell mediated disease, Nature Medicine, 3(1): 84-88.
Davey et al., 2002, The use of Tris-lipidation to modify drug cytotoxicity in multidrug resistant cells expressing P-glycoprotein or MRP1, British Journal of Pharmacology, 137: 1280-1286.
Brinckerhoff et al., 1999, Terminal Modifications Inhibit Proteolytic Degradation of an immunogenic Mart-127-35 Peptide: Implications for Peptide Vaccines, Int. J. Cancer, 83: 326-334.
Future Communications
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMBER D STEELE whose telephone number is (571)272-5538.  The examiner can normally be reached on M-F 8AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Larry D Riggs can be reached on 571-270-3062.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/AMBER D STEELE/Primary Examiner, Art Unit 1658